Citation Nr: 0411811	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from July 24, 2000, 
to July 24, 2002.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 100 percent rating for the disorder from October 
19, 1990, to July 24, 2000, and a 50 percent rating effective 
July 24, 2000.  The veteran perfected an appeal of the 
assignment of the 50 percent rating effective in July 2000.

In the context of the appeal, in an October 2002 rating 
decision the RO increased the disability rating from 50 to 
100 percent effective July 24, 2002.  The veteran contends 
that he is entitled to a 100 percent rating for the period in 
which the 50 percent rating was in effect, that being July 
24, 2000, to July 24, 2002.


FINDING OF FACT

From July 24, 2000, to July 24, 2002, the veteran's PTSD was 
manifested by total occupational and social impairment, with 
impairment in communication; persistent hallucinations; 
persistent danger of hurting himself; the inability to 
perform the activities of daily living; and poor memory and 
concentration.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
were met from July 24, 2000, to July 24, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.126, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a 100 percent 
rating for July 2000 to July 2002 because the symptoms of 
PTSD have caused total occupational impairment since 1990.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In the instant appeal the RO has undertaken extensive 
development in order to assist the veteran in developing the 
evidence in support of his claim.  The RO has not, however, 
informed him of the evidence needed to substantiate his claim 
for a higher rating from July 2000 to July 2002, nor did the 
RO inform him of the evidence required to substantiate his 
claim for service connection prior to the April 2001 grant of 
service connection.  See VAOPGCPREC 8-03 (the VCAA does not 
require VA to notify the claimant of the evidence required to 
substantiate a claim arising from a notice of disagreement, 
if the RO provided a VCAA notice on the issue leading up to 
the rating decision that resulted in the notice of 
disagreement).

Although the statute and regulation require VA to inform the 
veteran of the evidence required to substantiate his claim, 
as well as the relative responsibilities of the veteran and 
VA in developing that evidence, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
acknowledged that the Board could show that a defect in the 
VCAA notice was not prejudicial to the veteran.  See 
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).  As will 
be shown below, the Board has granted the full benefits 
sought by the veteran in his appeal.  For that reason the 
Board finds that failure to provide the veteran with the 
notice required by the VCAA is not prejudicial to him, and 
that the Board can adjudicate his appeal without remanding 
the case to the RO to cure that procedural defect.

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The nomenclature employed in the portion of the Rating 
Schedule pertaining to psychiatric impairments is based on 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  38 C.F.R. § 4.130 (2003)

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2003).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent disability rating is applicable if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual and Procedural Background

The veteran initially claimed entitlement to VA compensation 
benefits for PTSD in October 1990.  The available medical 
evidence (a VA medical examination) did not show that the 
veteran had PTSD, nor did his discharge certificate indicate 
that he had participated in combat while in service.  Based 
on that evidence, in an April 1991 rating decision the RO 
denied entitlement to service connection for PTSD.

The veteran perfected an appeal of the April 1991 decision.  
Evidence developed in conjunction with that appeal included 
his VA treatment records.  Those records show that, beginning 
in October 1990, his psychiatric symptoms were diagnosed as 
PTSD, due to his service in Vietnam.  The records also show 
that his VA psychiatrist determined that the manifestations 
of PTSD were severe, and resulted in the veteran being 
totally disabled.  

The veteran provided testimony before the RO Hearing Officer 
in December 1991, during which he described the stressful 
events he had experienced in service.  After being separated 
from service he worked intermittently for approximately 
20 years, and missed work often due to his "nervous 
problems."  He had then been receiving Social Security 
disability benefits for approximately one year, based on his 
psychiatric impairment.  The veteran's VA psychologist 
testified that the veteran was very easily agitated, 
emotionally fragile, and withdrawn.  He also noted that the 
veteran had been crying during the hearing, which was very 
common for him.  The veteran was being treated with Thorazine 
due to the severity of his impairment.

A VA examination in January 1992 also resulted in a diagnosis 
of PTSD, based on stressors he experienced in Vietnam.  The 
examiner did not, however, provide an assessment of the 
veteran's occupational or social functioning, other than to 
document the fact that he had been unemployed and receiving 
Social Security disability benefits for two years.

The veteran was hospitalized for the treatment of PTSD from 
February to April 1992.  Neuropsychological testing conducted 
during that hospitalization revealed that he has borderline 
intelligence; impaired attention and concentration; 
significant impairment in tasks requiring speed of response, 
mental flexibility, working memory, and novel problem 
solving; intact short-term memory; marginal long-term memory 
and learning ability; and impaired memory capacity for 
complex material.  

His global assessment of functioning (GAF) score on discharge 
from the hospital and during the previous year was 35.  The 
GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), citing the Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th Ed. 1994) (DSM-IV).  A GAF score 
of 35 represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work).  DSM-IV, page 32

Evidence obtained from the Social Security Administration 
shows that the veteran was found to be disabled effective in 
May 1990 with a primary diagnosis of an anxiety-related 
disorder, and a secondary diagnosis of an affective disorder.

The available VA treatment records did not document any 
treatment for PTSD after January 1995.  In a January 1995 
treatment note the veteran's VA psychologist again found that 
his PTSD was chronic and severe, and made him unemployable.  
In January 1995 he was also diagnosed with nasopharyngeal 
cancer, for which he received chemotherapy and radiation 
treatment through April 1997.  The RO provided him an 
additional VA examination in April 1995, and the examiner 
then found that the veteran appeared to be very ill.  He 
talked in a weak voice, could not sit up straight, was 
extremely depressed, and cried throughout the interview.  
There was a decrease in his cognitive functioning, in that he 
did not know the date or day of the week.  The examiner 
determined that the veteran was not capable of providing any 
more information, due to his emotional and cognitive 
impairment, and that he was extremely disabled due to a 
combination of PTSD and his physical impairment.  He also 
determined that the veteran was dependent on his wife and son 
for assistance.

Based on the evidence shown above, in an April 1997 decision 
the Board denied entitlement to service connection for PTSD 
on the basis that the claimed in-service stressors had not 
been verified.  The veteran appealed that decision to the 
Court, and as the result of a joint motion for remand the 
Court in an April 1998 order vacated the April 1997 decision 
and remanded the appeal to the Board.  The Board, in turn, 
remanded the issue of entitlement to service connection for 
PTSD to the RO in August 1998.

VA treatment records obtained by the RO following the August 
1998 remand indicate that the veteran was again treated for 
PTSD in April 1998.  In October 1998 his VA psychiatrist 
entered a GAF score of 45, which is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing the DSM-IV, page 32).  

The veteran did not again undergo a VA psychiatric 
examination until July 2000.  As a result of that 
examination, the examiner determined that the veteran was 
malingering.  The bases for that assessment included the 
veteran's difficulty in remembering details of his history, 
his vagueness in describing his in-service stressors, 
exaggerated facial expressions, and the comment that he 
"seemed to be attempting to exaggerate his difficulties."  
The veteran lived with his wife and daughter, and depended on 
his daughter to take care of him.  He indicated that although 
he got along with his wife, she did not understand him and 
was afraid of him.  He had one friend, who had accompanied 
him to the examination, and spent his spare time fishing, 
working on old cars, and watching football on television.

On mental status examination the examiner found that the 
veteran demonstrated exaggerated dysphoria and affect, which 
was inappropriate to content.  His speech was slow, there was 
evidence of psychomotor retardation, his eye contact was very 
poor, and he had difficulty elaborating when questioned by 
the examiner.  His thought processes were slow.  Although his 
thought content was devoid of hallucinations, he suggested 
that he heard voices; he was, however, very vague in 
describing the voices.  He experienced suicidal ideation at 
times, including at the time of the examination, but he 
denied any plan or intent to act on the ideation.  His memory 
for immediate, recent, and remote events was quite poor, 
which the examiner found to be an exaggeration in an attempt 
to avoid giving details about his past.  He was unable to 
concentrate, which was most likely related to his limited 
education, and he had very little insight.

The examiner found that although the veteran reported having 
nightmares and flashbacks, and being unable to tolerate 
crowds or closed doors, his report of these symptoms seemed 
rehearsed and exaggerated.  The examiner also found that he 
was quite vague in describing his flashbacks and nightmares, 
and was unable to provide a coherent picture of what he 
experienced in the flashbacks.  The examiner also found that 
the veteran's social functioning did not seem to be impaired, 
that his occupational functioning was only mildly impaired, 
and that, in essence, he had no disability related to his 
psychological problems.

Due to the diagnosis of malingering resulting from the July 
2000 examination, the RO provided the veteran an additional 
VA examination in February 2001.  The examiner referenced the 
medical evidence in the veteran's claims file, including the 
medical evidence establishing a diagnosis of PTSD and the 
report of the July 2000 examination showing a diagnosis of 
malingering.  The examiner in February 2001 found that the 
veteran's history and reported symptoms were consistent and 
reliable, and that he did not exaggerate the severity of his 
symptoms.  The veteran was consistent in his inability to 
remember various names and dates, and his vagueness in 
describing prior events, in that he was the same in being 
unable to remember or describe both service and non-service 
related events.

He described his daily activities as doing yard work, working 
on old cars, and fishing.  He characterized himself as 
depressed about half the time.  He got along with his wife, 
was close to his daughter, and had one friend.  He had good 
days and bad days, and hearing loud noises would cause him to 
have a bad day.  On mental status examination the examiner 
found that his story was internally consistent, without gross 
exaggeration of his symptomatology.  He experienced episodic 
depression, intrusive thoughts during the day, nightmares, 
and flashbacks of dead bodies.  He was oriented to time, 
place, and person.

The examiner stated that he was unable to find any evidence 
that the veteran was malingering.  He also found, however, 
that the veteran could be exaggerating the severity of his 
symptoms, in that he had some good interpersonal 
relationships, he was not depressed all the time, and he had 
some interests and hobbies.  Nonetheless, he found that the 
veteran's disability was moderate to severe, and provided a 
GAF score of 50.  A GAF score of 50 also represents serious 
symptoms, including being unable to keep a job.  Richard, 9 
Vet. App. at 267.

VA treatment records disclose that the veteran underwent a 
psychiatric evaluation in May 2001.  The treating 
psychiatrist noted that the veteran was then grieving due to 
the death of his wife, which he blamed on his behavior.  
Since her death he had experienced more intense nightmares 
and flashbacks about the war.  He had also become more 
withdrawn, and he depended on other family members for 
shopping and preparing his meals.  On mental status 
examination he made poor eye contact, asked to keep the door 
open, was depressed of mood, and had a sad affect.  He cried 
when talking about his wife, and had difficulty with 
attention and concentration.  Along with grieving, the 
psychiatrist found evidence of clinical depression, and 
increased the veteran's medication.  The psychiatrist 
assessed his level of social and occupational functioning by 
assigning a GAF score of 45.  A GAF score of 45 was again 
entered in October 2001 and March 2002.

The veteran again underwent a VA psychiatric examination in 
July 2002, which included a review of his claims file.  He 
then reported that he had difficulty sleeping, daily 
flashbacks, daily intrusive thoughts of combat, and that he 
heard screaming on a daily basis.  His nightmares varied in 
frequency, but occurred nearly daily.  He experienced much 
anxiety, and the examiner noted that during the examination 
he scratched his head until it bled due to anxiety.  He had 
periodic suicidal thoughts, the last one having occurred one 
week previously.  He was irritable and lost his temper 
easily, and had an exaggerated startle response.  He avoided 
crowds, and generally isolated himself.  

He lived with his 17-year old daughter, who was his 
caretaker, and his daughter and younger sister handled his 
money and took care of the household responsibilities.  He 
was close to one cousin, who came by to check on him weekly, 
and he had been unemployed for 10-12 years.  He did some yard 
work and sometimes went to the store with his daughter or 
younger sister, and liked to fish.

On mental status examination he was alert and oriented.  He 
sat slumped in the chair, and appeared to be asleep at times, 
but opened his eyes to answer questions.  He made poor eye 
contact, became agitated at times, and his speech was slow 
and halting.  He described his mood as "sleepy, not too 
good," and his affect was flat.  His thought processes were 
logical and goal directed, without looseness of associations.  
Other than the flashbacks that he experienced on a daily 
basis, he denied any hallucinations.  His memory and 
concentration were poor, and his judgment was impaired.

The examiner provided a GAF score of 38, which represents 
some impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  DSM-IV, page 32.  The examiner 
provided the opinion that the veteran's social adaptability 
was severely to totally impaired due to depression, 
irritability, and the desire to isolate.  She also found that 
he was totally disabled in terms of flexibility, 
adaptability, and efficiency in an industrial setting, and 
that the overall severity of his disability was total.

The veteran was again examined in October 2003, as a result 
of which the examiner provided a GAF score of 45.  The 
examiner found that the veteran had a severe mental disorder 
that caused withdrawal, impoverishment of speech, 
evasiveness, and negativity in interaction.  He found that 
the veteran's social adaptation and ability to function in 
the workplace were severely impaired.

Analysis

As previously stated, with the grant of service connection 
for PTSD in April 2001 the RO found that the veteran met the 
criteria for a 100 percent rating from October 1990 to July 
2000.  Based on the results of the July 2000 examination, 
following which the examiner found that the veteran was 
malingering, the RO decreased the disability rating to 
50 percent effective in July 2000.

The Board notes that in evaluating the severity of a 
disability, the rating shall be based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126 (2003).  Although the examiner in July 2000 indicated 
that he had reviewed the medical evidence in the claims file, 
his assessment that the veteran was malingering was based 
solely on the behavior he exhibited during the examination.  
Other than an indication that the veteran was exaggerating 
his symptoms and vague in his responses, the examiner in July 
2000 did not provide any clinical findings to support his 
conclusion that the veteran was malingering.

A review of the history of the veteran's psychiatric 
disorder, as documented in the medical records, reveals a 
long history of multiple examinations that clearly document 
the existence and severity of his psychiatric symptoms.  The 
existence and severity of those symptoms is further 
documented in the VA treatment records and VA examinations 
that were conducted after July 2000.  

In evaluating the severity of a disability, each disability 
must be viewed in the context of its history.  38 C.F.R. 
§ 4.1 (2003).  When considering examination reports, the 
findings in those reports must be evaluated in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture.  38 C.F.R. § 4.2 (2003).  By applying 
these principles the Board finds that the opinion of the 
examiner in July 2000 is an anomaly that does not accurately 
represent the existence and severity of the veteran's 
psychiatric disorder.

The Board notes that the VA examiner in February 2001 
characterized the veteran's disability as moderate to severe.  
That assessment, however, was based primarily on the 
veteran's social functioning, in that the examiner noted that 
the veteran had some good interpersonal relationships, he 
admitted that he was not depressed all the time, and he had 
some activities and hobbies.  The examiner did not make any 
findings related to the veteran's ability to function in a 
work setting, which is the primary consideration in 
determining the appropriate rating.  Nonetheless, the 
examiner provided a GAF score of 50, which is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard, 9 Vet. App. at 267.  
The findings of the examiner in February 2001 are not, 
therefore, inconsistent with a finding of total disability.

The remaining medical evidence, including the July 2002 and 
October 2003 VA examinations and the VA treatment records 
beginning in May 2001, indicate that the veteran suffers from 
total occupational and social impairment.  He has 
demonstrated impairment in communication (slow, halting 
speech); persistent hallucinations (daily flashbacks); 
persistent danger of hurting himself (suicidal ideation); the 
inability to perform the activities of daily living (he is 
cared for by his daughter and younger sister); and poor 
memory and concentration.  By considering the medical 
evidence as a whole, and by giving the benefit of any doubt 
to the veteran regarding the consistency of the severity of 
his psychiatric impairment, the Board finds that the criteria 
for a 100 percent rating were met from July 2000 to July 
2002.  For that reason the evidence supports the grant of a 
100 percent disability rating for PTSD from July 24, 2000, to 
July 24, 2002.








(continued on next page)
ORDER

A 100 percent disability rating for PTSD is granted from July 
24, 2000, to July 24, 2002, subject to the laws and 
regulations pertaining to the payment of monetary benefits.




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



